Citation Nr: 0613314	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  05-37 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine with intervertebral disc 
syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to a disability evaluation in excess of 10 
percent for radiculopathy of the left lower extremity, on 
appeal from the initial determination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
September 1945 and from May 1946 to February 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas, that assigned separate 10 percent disability ratings 
for traumatic arthritis of the cervical spine and lumbar 
spine.  The veteran had been previously in receipt of a 
single 20 percent disability rating for traumatic arthritis 
of the cervical and lumbar spine.  The April 2005 decision 
also assigned a 10 percent disability evaluation for 
radiculopathy of the left lower extremity, after granting 
service connection for the same.  The veteran appealed the 
assigned ratings. 

The record reflects that a motion to advance this case on the 
docket was filed by the veteran's representative in March 
2006.  Taking into consideration the veteran's advanced age, 
his motion for advancement on the docket was granted.  See 38 
C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  There is no evidence that the veteran's cervical spine 
disability has resulted in forward flexion of the cervical 
spine greater 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or intervertebral disc syndrome.




2.  There is no evidence that the veteran's low back 
disability has resulted in forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or, incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least two weeks during the past year.

3.  There is no evidence that the disability of the veteran's 
left lower extremity has resulted in mild, incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
traumatic arthritis of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5238, 5242 (2005).

2.  The criteria for an increased disability evaluation for 
traumatic arthritis of the lumbar spine with intervertebral 
disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5238, 5242, 5243 
(2005).

3.  The criteria for a disability evaluation in excess of 10 
percent for radiculopathy of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, 
Diagnostic Code 8520 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in January 2005, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for an 
increased disability rating, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was informed of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claim for higher disability evaluations.  
The letter specifically informed the veteran to provide "any 
evidence" in his possession that pertained to his claim.  
Full VCCA-complying notice was provided prior to the initial 
adjudication of the veteran's claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Since the veteran's claims for increased ratings were made 
effective to the date of claim and the Board is denying any 
additional increase, as discussed herein, there is no 
potential effective date issue that would warrant additional 
notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Treatment records have been obtained from the Texas VA 
Healthcare System through 2005.  Also of record is a July 
2005 MRI report from Baptist M&S Imaging Center.  The veteran 
has not identified any additional outstanding medical records 
that would be pertinent to the claims on appeal.  In this 
regard, the Board notes that the veteran provided the name of 
J.E. Salins, M.D., as his family doctor, and that records 
from Dr. Salins have not been obtained.  However, as the 
veteran indicated that his treatment from Dr. Salins was 
limited to his heart, the Board finds that no useful purpose 
would be served in obtaining records from Dr. Salins.  The 
veteran was afforded a VA examination in February 2005 for 
the purpose of determining the nature and severity of his 
disability.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.


Increased Ratings

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

With regard to claims for increased evaluations for traumatic 
arthritis of the cervical and lumbar spine, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
While the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.  

The claim for an increased evaluation for radiculopathy of 
the left lower extremity, however, originated from the RO 
decision that granted service connection for that disability.  
The claim therefore stems from the initial rating assigned to 
that disability.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion. In 
the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010 (2005).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service connection for traumatic arthritis of the lumbar 
spine was initially granted in 1946.  A 20 percent disability 
evaluation was assigned.  The rating was subsequently reduced 
to noncompensable (zero percent) in February 1947.  
Thereafter, in decisions dated between 1947 and 1974, the 
rating assigned to the veteran's spine disability was 
increased to 20 percent disabling and then reduced to 
noncompensable.  In June 1983, the veteran was again assigned 
a 20 percent disability rating for degenerative joint disease 
of the spine, effective from October 1982.  That rating 
remained in effect until the veteran filed his claim for 
increase in October 2004.  As discussed above, an April 2005 
rating decision assigned separate 10 percent disability 
ratings for traumatic arthritis of the cervical spine, 
traumatic arthritis of the lumbar spine with intervertebral 
disc syndrome, and radiculopathy of the left lower extremity.  

Cervical and lumbar spine

Diseases and injuries to the spine are to be evaluated under 
Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2005).

With respect to his cervical spine disability, the Board 
finds that the veteran's current 10 percent disability rating 
to be appropriate.  There is no evidence showing forward 
flexion of the cervical spine greater 15 degrees but not 
greater than 30 degrees or a combined range of motion of the 
cervical spine not greater that 170 degrees.  Indeed, when 
the veteran was examined in February 2005, he had a full 
range of motion of the cervical spine.  Range of motion of 
the cervical spine was forward flexion to 45 degrees, 
extension to 45 degrees, lateral bending to 45 degrees 
bilaterally, and rotation to 80 degrees bilaterally.  The 
examiner noted that the veteran's range of motion would not 
be limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was also no evidence of muscle spasm, 
tenderness, or ankylosis.  Treatment records from the Texas 
VA Healthcare System do not contradict these findings.  The 
Board therefore finds that the criteria necessary to assign a 
higher (20 percent) disability evaluation for the veteran's 
cervical spine disability have not been established.  See 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Consideration has also been given as to whether a higher 
disability evaluation for the veteran's cervical spine 
disability could be assigned under Diagnostic Code 5243, 
intervertebral disc syndrome.  However, there is no evidence 
to support a diagnosis of intervertebral disc syndrome of the 
cervical spine.  The February 2005 examination indicated that 
the veteran retained normal motor and sensory function of the 
upper extremities.  The examiner also observed that there was 
no evidence of radiation of pain on motion of the cervical 
spine.  Evaluating the veteran's cervical spine disability 
under the criteria for intervertebral disc syndrome would 
therefore be inappropriate.

The next question for Board deliberation is whether the 
evidence supports the assignment of a disability evaluation 
in excess of 10 percent for the veteran's lumbar spine 
disability (traumatic arthritis with intervertebral disc 
syndrome).  In this regard, the Board finds that the criteria 
to support a higher (20 percent) disability evaluation have 
not been demonstrated.  The February 2005 examination report 
is negative for findings of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  On the contrary, the report indicates the veteran 
has a normal posture and gait, and that there was no evidence 
of muscle spasm or tenderness.  

There is also no evidence that the veteran's lumbar spine 
disability has resulted in forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  At his 
February 2005 examination, the veteran demonstrated forward 
flexion to 90 degrees, backward extension to 30 degrees, 
lateral flexion to 30 degrees bilaterally, and rotation to 30 
degrees bilaterally.  Outpatient records do not contradict 
these results.  The Board also finds that the medical 
evidence does not reflect objective evidence of pain, 
instability, or weakness greater than that contemplated by 
the 10 percent rating.  Indeed, the February 2005 examination 
report specifically indicated that the veteran's range of 
motion would not be further limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Application 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not 
provide a basis for a rating higher than 10 percent.

Next, consideration will be given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243, intervertebral disc syndrome.  The report of the 
February 2005 examination described the veteran as having 
intervertebral disc syndrome with "chronic and permanent 
nerve root involvement" that was effecting the 
"distribution of the left S1 nerve root, with impaired 
sensation in the back of thigh, lateral side of the leg, and 
lateral part of the foot."  Nevertheless, there is no 
evidence that the veteran experiences any incapacitating 
episodes resulting from intervertebral disc syndrome of at 
least two weeks during the past year.  In fact, when he was 
examined in February 2005, the veteran denied having any 
incapacitation.  

Recognition is given to the fact that a July 2005 MRI showed, 
in pertinent part, and "severe spinal canal stenosis" due 
to facet hypertrophy and bulging disc at L4-5.  While 
probative to establishing the presence of intervertebral disc 
syndrome, the description of the veteran having "severe" 
spinal canal stenosis is only a radiological finding and not 
a determination of the level of function impairment resulting 
from the stenosis.  The Board also acknowledges that a June 
2005 progress report from the Texas VA Healthcare System 
noted that there were some days that the veteran was unable 
to get out of bed due to pain.  It is also noted that a 
scooter was going to be ordered to help improve the veteran's 
mobility.  However, the limitation described by the veteran 
was a result of bilateral osteoarthritis of the knees as well 
as his back disability.  The remaining VA treatment records, 
however, are absent any findings of prescribed bed rest due 
to intervertebral disc syndrome.  In other words, the Board 
finds that the criteria to support a higher (20 percent) 
disability evaluation for intervertebral disc syndrome have 
not been met.

Consideration as to whether a higher disability evaluation 
may be applied does not stop here, however.  A precedent 
opinion of VA's Office of General Counsel, VAOPGCPREC 36-97 
(1997), held that Diagnostic Code 5293 (an earlier diagnostic 
code for intervertebral disc syndrome) involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  In this regard, the Board's attention is again 
drawn to the February 2005 VA examination where it was 
observed that the veteran had no incapacitating episodes, and 
that he would not be further limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  The Board 
therefore finds that a disability evaluation in excess of 10 
percent under the rating criteria for intervertebral disc 
syndrome would not be warranted.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59. 


Radiculopathy of the left lower extremity

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis. 38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

As discussed above, the April 2005 rating decision assigned 
the veteran a separate disability evaluation for 
radiculopathy of the left lower extremity.  The RO determined 
that the radiculopathy was secondary to the veteran's 
intervertebral disc syndrome.  A 10 percent disability 
evaluation was assigned under Diagnostic Code 8520, Sciatic 
nerve.

The aforementioned and discussed February 2005 VA examination 
indicates that the veteran experiences some neurological 
manifestations, which have been associated with his 
intervertebral disc syndrome.  The examiner described the 
veteran as having intervertebral disc syndrome involving the 
distribution of the left sciatic nerve root.  Accordingly, 
the Board finds it consistent to evaluate the veteran's 
chronic neurological manifestations pursuant to Diagnostic 
Code 8520, Sciatic nerve.  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

On examination in February 2005, the veteran had a normal 
neurologic examination with respect to strength and reflexes.  
There was also no bowel, bladder, or erectile dysfunction.  
The veteran experienced impaired pinprick sensation in the 
lateral part of left foot, left leg, and posterior part of 
the left thigh.  The examiner indicated that the veteran's 
radiculopathy was represented by symptoms of pain radiating 
to the left leg and impaired sensation along the left S1 
distribution.  No neurological findings were reported in the 
July 2005 progress note but the veteran was observed to have 
slight weakness of the lower extremities.  The Board finds 
that these findings approximate no more than mild paralysis 
of the sciatic nerve, and that a higher disability (20 
percent) evaluation under Diagnostic Code 8520 is not 
warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claims for increased ratings.  Thus, 
the benefit-of-the doubt doctrine is inapplicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the cervical spine is denied.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the lumbar spine with intervertebral 
disc syndrome is denied.

Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the left lower extremity is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


